EXHIBIT 10.2


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS


(Jefferson at Perimeter Apartments, Atlanta, Georgia)


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is made and entered into as of April 13, 2018,
by and between BRE JEFFERSON ST. ANDREWS OWNER LLC, a Delaware limited liability
company (“Seller”), and STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Buyer”).


RECITALS:


A.    Seller and Buyer are parties to that certain agreement titled “Purchase
and Sale Agreement and Joint Escrow Instructions” dated as of March 26, 2018
(the “Agreement”). All initially-capitalized terms not otherwise defined in this
Amendment shall have the meanings set forth in the Agreement unless the context
clearly indicates otherwise.


B.    Seller and Buyer mutually desire to amend the Agreement as provided in
this Amendment.


AGREEMENTS:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree as follows:


1.Service Contracts. Exhibit “H” to the Agreement is hereby deleted in its
entirety and replaced with Exhibit “H” attached hereto. For the avoidance of
doubt, the Comcast contract referenced in Exhibit “H” as “Cable TV – Services
Agreement” shall refer to that certain Services Agreement between Seller and
Comcast Cable Communications Management, LLC (together with its successors and
assigns, “Comcast”) dated as of April 1, 2018 (the “Service Agreement”), and not
that certain Services Agreement between Seller’s predecessor-in-interest (i.e.,
Jefferson at Perimeter, L.P.) and Comcast of Georgia/Virginia, Inc. dated as of
October 19, 2009 (the “2009 Agreement”), which shall not be assigned by Seller
or assumed by Buyer at Closing. Buyer and Seller acknowledge that the Service
Agreement supersedes the 2009 Agreement pursuant to Section 17(h) of such
Service Agreement and the 2009 Agreement is no longer in effect as of the date
of this Amendment. Additionally, the Comcast contract referenced in Exhibit “H”
as “Cable TV – Compensation Agreement” shall refer to that certain Compensation
Agreement between Seller and Comcast dated as of April 1, 2018 (the
“Compensation Agreement”).










12453467.5
 
Jefferson at Perimeter - First Amendment to Purchase Agreement and Joint Escrow
Instructions
1

    

--------------------------------------------------------------------------------




2.    Laundry Contract. The Agreement is hereby amended to provide that the
Laundry Contract is not a “Must Assume” Service Contract. In the event Buyer
notifies Seller in Buyer’s Service Contract Notice that Buyer desires to have
the Laundry Contract terminated at Closing, then such termination shall be at
Buyer’s sole cost and expense, including, without limitation, payment by Buyer
of any and all door fees, termination fees and penalties payable on, after or as
a result of such termination, and any reimbursements of “Allowance” (as that
term is defined in the Laundry Contract) due upon an early termination arising
under the Laundry Contract prior to Closing.
3.    Income Under Cable Contract. Notwithstanding the provisions of Section
6.9.5 of the Agreement, all rights of Seller to receive income pursuant to, and
referred to as “Per Unit Compensation” in the Compensation Agreement and
“Payment” in the Service Agreement, shall be assigned to Buyer upon Closing and
not prorated, and at Closing Buyer shall receive a credit against the Purchase
Price in an amount equal to any “Per Unit Compensation” or “Payment” (as such
terms are defined in the Compensation Agreement and the Service Agreement,
respectively) received by Seller prior to the Closing Date.
4.    No Other Amendments; This Amendment Governs and Controls. Except as
expressly modified by this Amendment, the Agreement shall remain unmodified and
in full force and effect and is hereby reinstated, ratified and affirmed. To the
extent any of the provisions of this Amendment are inconsistent with any of the
provisions set forth in the Agreement, the provisions of this Amendment shall
govern and control.


5.    Authority. Each party represents to the other party or parties that the
individual executing this Amendment on behalf of such party has the capacity and
authority to execute and deliver this Amendment on behalf of such party, and
that this Amendment, once executed and delivered, is the legal, valid and
binding obligation of such party.


6.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Georgia.
7.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same document. The delivery of an executed counterpart of this Amendment
by facsimile or as a PDF or similar attachment to an e-mail shall constitute
effective delivery of such counterpart for all purposes with the same force and
effect as the delivery of an original, executed counterpart.
8.    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the successors and assigns of the parties to this Amendment.




[Signatures appear on following pages]






12453467.5
 
Jefferson at Perimeter - First Amendment to Purchase Agreement and Joint Escrow
Instructions
2

    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the day
and year first above written.




SELLER:
BRE JEFFERSON ST. ANDREWS OWNER LLC,
a Delaware limited liability company




By: __/s/ Olivia Hamlet______
Name: Olivia Hamlet
Title: Managing Director and Vice President



(Signatures continue on following page)






























12453467
 
Jefferson at Perimeter - First Amendment to Purchase Agreement and Joint Escrow
Instructions

--------------------------------------------------------------------------------







BUYER:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By: __/s/ Ana Marie del Rio______
Name: _Ana Marie del Rio_______
Title:__Secretary_______________

























































12453467.5
 
Jefferson at Perimeter - First Amendment to Purchase Agreement and Joint Escrow
Instructions

--------------------------------------------------------------------------------





EXHIBIT “H”
SERVICE CONTRACTS


Vendor
Service Provided
Must Assume
Comcast
Cable TV – Services Agreement
Yes
Comcast
Cable TV – Compensation Agreement
Yes
Laundry
CSC
No
Avalon Water
Chill Water
Yes
Colt Security Agency
Intrusion Alarm
No
Rupert Landscape
Landscape Maintenance
Yes
Callmax
Answering Service
No
Atlanta Pest Control/Terminx
Termite
Yes
Nuvox/Windstream
Telephone
No
EGP
Copy Machine Service
Yes
Terminx
Pest Control
Yes
Terminx
Pest Control
Yes











 
H-1
 